                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 UNITED STATES OF AMERICA,                          )
                                                    )
                               Plaintiff,           )
                                                    )
                      v.                            )      Case No. 6:18-03027-01-CR-S-RK
                                                    )
 WILLIAM W. CHAMLEE,                                )
                                                    )
                               Defendant.           )
     ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION


       Before the Court is Defendant William W. Chamlee’s motion to dismiss counts 1-7 (Doc.
25). On December 6, 2018, United States Magistrate Judge David P. Rush issued the Report and
Recommendation (“R&R”) (Doc. 27).           Neither party filed objections within the 14-day period
provided by Rule 59(a) of the Federal Rules of Criminal Procedure. As a result, the parties have
waived their right to review. Id. Accordingly, the Court adopts Judge Rush’s recommendation
and DENIES defendant’s motion. The Report and Recommendation (Doc. 27) shall be attached
to and made a part of this Order.


       IT IS SO ORDERED.




                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

DATED: January 15, 2019
